DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 12-19 are allowed. 
The following is an examiner’s statement of reasons for allowance. 
Regarding claim 12, Eidehall teaches a method for a motor vehicle that includes an environmental sensor, (determining whether an object located in surrounding environment of a host vehicle, using a sensor system 14 [see e.g. para. 0047], is a relevant object with regard to collision with the host vehicle; see e.g. FIGS. 1, 7, and 10-17), the method comprising the following steps: receiving measurement signals that represent: a radial distance, measured by the environmental sensor, of an object, that is situated in a surrounding environment of the motor vehicle, relative to the environmental sensor, a radial relative velocity, measured by the environmental sensor, of the object relative to the environmental sensor, and a measured own velocity of the motor vehicle (the sensor system 14 detects a relative radial velocity of the object and the host vehicle, wherein the radial distance is determined from the radial position as known in the art, the measured radial velocity and radial acceleration, see e.g. para. [0047] and [0013-14], wherein radial distance estimator block can be interpreted to be part of the sensor system or a dedicated sensor can be implemented for detecting the radial distance); calculating based on the received measurement signals, a location uncertainty value that indicated an item of location information of possible locations of the object (compute closing velocities and positions or distances of one or more objects to determine whether or not (or a probability that) they are likely to occlude the safest direction, see e.g. para. [0118], and generate an output representing a probability 
Tomita, in a same or similar field of endeavor, teaches receiving dimension signals that represent dimensions of the motor vehicle (one or more vehicle dimensions are detected and received by a processor; see e.g. FIG. 1 and steps S11-S13, FIG. 13); calculating whether the motor vehicle can collide with the object based on the received dimension signals (calculating a minimum stopping distance based on one or more vehicle dimension, see e.g. col. 6, lines 51-68—col. 7, lines 1-35, such that a leading vehicle is outside of the minimum stopping distance; wherein it would be evident that the motor vehicle can collide with a leading vehicle if the minimum stopping distance is smaller than a detected distance [in Eidehall as well as Tomita] between the host or own vehicle and the leading vehicle) and outputting one or more signals that represent a result of a calculation whether the vehicle will collide with the object based on received dimensions (outputting a signal to indicator 40 or generating control signals to units 76, 80, 84; see e.g. FIGS. 10-12). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705. The examiner can normally be reached Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688